LAURA CURRAN                                                               JARED A. KASSCHAU
County Executive                                                             County Attorney

                                                                           RALPH J. REISSMAN
                                                                           Deputy County Attorney

                               COUNTY OF NASSAU
                               OFFICE OF THE COUNTY ATTORNEY
                                            One West Street
                                     Mineola, New York 11501-4820
                                Tel. (516) 571-3046 / Fax (516) 571-3058

                                                                       October 15, 2018
Via ECF
Hon. Gary R. Brown
United States District Court
100 Federal Plaza
Central Islip, New York 11722

                               Re: Besedin v. County of Nassau
                                   18-CV-00819 (JMA)(GRB)


Dear Magistrate Judge Brown:

        This office represents defendants, Nassau County, the Nassau County Police Department,
Nassau County Police Officer Stephen Beckwith and Nassau County Police Officer John Mantovani
in the above-referenced action. The purpose of this letter is to provide a status report into a possible
early settlement this action. I have reviewed materials provided by plaintiff’s counsel’s office at the
Court’s direction, including a video recording of plaintiff’s physical encounter with Nassau County
Police Department officers on February 10, 2017, as well as photographs of plaintiff’s body. Having
reviewed the materials, I believe that early settlement is a strong possibility. I am in the process of
discussing the merits of the case with my supervisors, and I will be in contact with plaintiff’s
attorney shortly to discuss potential settlement. I will of course inform the Court of all
developments as they occur.

       As always, defendants thank Your Honor for your attention in this matter.

                                                               Respectfully submitted,

                                                               /s/ Ralph J. Reissman
                                                               RALPH J. REISSMAN
                                                               Deputy County Attorney
cc: (via ECF)
Law Office of Frederick K. Brewington
Attorneys for Plaintiff
